Citation Nr: 1228972	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-37 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a rib contusion.

2.  Entitlement to service connection for intercostal neuropathy, including as due to a rib contusion.

3.  Entitlement to service connection for a pain disorder, including as due to a rib contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO), which, in pertinent part, denied the benefits sought.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing held at the RO in June 2012.  A transcript of the hearing is associated with the claims folder. 

Review of the electronic record discloses some VA records not shown to be relevant to this matter.  The Veteran has submitted a waiver of AOJ review of additional evidence in April 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it is necessary to remand this matter for additional development prior to adjudication.  The duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this matter, the Board notes that the Veteran underwent a VA examination in July 2010, wherein the examiner provided unfavorable opinions as to the etiology of the claimed disorders of rib contusion, intercostals neuropathy and pain disorder, and service.  The examiner stated that there was no link between these claimed disorders and the injury shown in service in 1966, which was an abdominal injury shown in the service treatment records after he fell out of a top bunk in September 1966.  In providing a rationale for the unfavorable opinion, the examiner factored into consideration that there was no evidence of recurrent symptoms for an approximately 30 year period following this injury in 1966.  The examiner pointed to symptoms being treated in 1995, as the earliest post service for symptoms claimed as due to the rib contusion residuals.  

The Veteran's June 2012 hearing testimony is noted to have made reference to private medical treatment pertinent to all three appellate issues dating back to 1975.  The Veteran described treating with his private doctor, Dr. S in 1975, for what was described as right side pain initially thought at that time to be due to a gall bladder problem.  The Veteran has also alleged in his claim filed in September 2009 that he had pain that affected his ability to work some jobs for long periods of time, and described such pain as "lifelong."  The Board notes that there are some records from Dr. S in the claims folder that date back to 1995, including an April 1995 record addressing recurrent right sided abdominal pain that alludes to earlier treatment, as the doctor indicated he had not seen the Veteran in a long time.  However no records from 1975 are in the claims folder or electronic record.  As such records could point to continuity of symptoms dating back to a period closer to the time of his service and thus pertinent to all the issues on appeal, the Board finds that an effort should be made to obtain these earlier records. 

Additionally, the Board finds that the July 2010 VA examination did not account for the Veteran's lay statements suggesting a possible continuity of symptoms.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus on remand the matter must be returned to the VA examiner to address the lay statements in addition to any additional medical evidence to be obtained.  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required 'for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'  Goss v. Brown, 9 Vet. App 109, 114  (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, with records of any additional treatment for a left hip disorder since service.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2011).

2.  Thereafter, the AOJ should schedule the Veteran for a rib disorders examination (to include orthopedic, neurological and muscle disorders if indicated), conducted by an appropriate specialist, to determine the nature and etiology of the Veteran's claimed residuals of a rib contusion; intercostal neuropathy, including as due to a rib contusion and pain disorder, including as due to a rib contusion.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following:

Does the Veteran have any current, chronic residuals of a rib contusion; an intercostal neuropathy, including as due to a rib contusion and/or a pain disorder, including as due to a rib contusion?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disorder diagnosed began in service or was the result of any incident in service?  In addressing this question the examiner should address the medical evidence (including any records obtained pursuant to this remand) and the Veteran's lay assertions regarding continuity of symptomatology.  Each opinion should contain comprehensive rationale based on sound medical principles and facts.

3.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations when adjudicating the claim.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


